Appeal from a judgment of the Court of Claims (Richard E. Sise, J.), entered May 4, 2004. The interlocutory judgment ordered that a trial on the issue of damages be scheduled.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In each appeal, defendant contends that the Court of Claims erred in granting those parts of the motions of the respective claimants herein seeking partial summary judgment on the issue of liability with respect to their respective Labor Law § 240 (1) claims and in denying those parts of defendant’s respective cross motions seeking summary judgment dismissing those claims. This issue was previously before us on appeals by defendant with respect to the claimants in other actions arising from the same accident, i.e., the collapse of the bridge on which the claimants were working, and we affirm the judgments herein for the reasons stated in our prior decision in Bradford v State of New York (17 AD3d 995 [2005]). We further conclude that defendant failed to meet its burden of establishing its entitlement to judgment as a matter of law on those parts of its respective cross motions seeking summary *1114judgment dismissing the Labor Law § 241 (6) claims (see id.). Present—Pigott, Jr., PJ., Green, Gorski, Pine and Lawton, JJ.